                Case 1:20-cv-00369-EPG Document 12 Filed 04/30/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   PABLO CHAVEZ,                                 Case No. 1:20-cv-00369-EPG (PC)
11                 Plaintiff,                      ORDER GRANTING PLAINTIFF
                                                   LEAVE TO AMEND
12         v.
                                                   (ECF NO. 11)
13   KINGS COUNTY, et al.,
                                                   THIRTY-DAY DEADLINE
14                Defendants.
15

16          Pablo Chavez (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with
17   this civil rights action filed pursuant to 42 U.S.C. § 1983.
18          On April 27, 2020, Plaintiff filed a motion for leave to amend his complaint. (ECF No.
19   11). Plaintiff indicates that he would like to amend his complaint to include related claims and
20   defendants. Plaintiff states that he does not want to reveal any names due to fear of retaliation.
21          The Court will allow Plaintiff to file an amended complaint. However, Plaintiff will
22   need to include the names of all defendants in his complaint, so that if he does state cognizable
23   claims against them, they can be served. If Plaintiff does not name certain defendants in his
24   complaint he cannot proceed against those defendants in this lawsuit.
25   \\\
26   \\\
27   \\\
28   \\\

                                                      1
              Case 1:20-cv-00369-EPG Document 12 Filed 04/30/20 Page 2 of 2



 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff has thirty days from the date of
 2   service of this order to file an amended complaint.
 3
     IT IS SO ORDERED.
 4

 5
        Dated:     April 29, 2020                            /s/
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
